Judgment of the Supreme Court, Queens County, dated April 24, 1967, reversed, on the law and the facts, and new trial granted, with costs to defendants to abide the event, unless within 20 days of the entry of the order hereon a written stipulation on behalf of the infant plaintiff be served and filed in the office of the Clerk of the County of Queens consenting to reduce the verdict in her favor to $50,000 and to the entry of an amended judgment in accordance therewith, in which event judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the award of $95,000 to the infant plaintiff was excessive in light of the nature of her injuries. Whatever the nature of the permanent brain damage, it in no way impaired her physical activity. Christ, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.